ACCEPTED
                                                                                            06-15-00067-CR
                                                                                 SIXTH COURT OF APPEALS
                                                                                       TEXARKANA, TEXAS
                                                                                       12/7/2015 1:25:55 PM
                                                                                           DEBBIE AUTREY
                                                                                                     CLERK

                                   NO. 06-15-00067-CR

                            IN THE COURT OF APPEALS            FILED IN
                        FOR THE SIXTH APPELLATE DISTRICT6thTEXARKANA,
                                                            COURT OF APPEALS
                                                                        TEXAS
                                 AT TEXARKANA           12/7/2015 1:25:55 PM
                                                                       DEBBIE AUTREY
                                                                          Clerk

                             BRENDAN XAVIER DOUGLAS

                                            VS.

                                 THE STATE OF TEXAS

            APPEALED FROM THE 124TH DISTRICT COURT, GREGG COUNTY
                          TRIAL CAUSE NO. 41,780-B


               FIRST MOTION FOR EXTENSION OF TIME TO FILE
              BRIEF FOR BRENDAN XAVIER DOUGLAS, APPELLANT


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

              COMES NOW BRENDAN XAVIER DOUGLAS, Appellant, and

pursuant to Rule 10.5(b), TEX. R. APP. PROC., and pursuant to the extension

policies of this Court, makes this request to extend filing the brief in this

cause and would show as follows:

                                             I.

               The Official Court Reporter has filed the Reporter’s record with this

 Honorable Court. The undersigned has received copies of that record as well




 	  	                                                                            1	  
       as the Clerk’s Record. The deadline for filing Appellant’s Brief is on or before

       December 9, 2015.

                                                II.

             Appellant requests an additional thirty (30) days in which to complete the

       research and writing necessary for submission of the brief.

                                                 III.

             As reasonable explanation for the need for an extension of time Appellant

       would show as follows:

            While counsel for Appellant has devoted time to reading the record,

       research, and drafting the Brief, the Brief is not yet finished. The Reporter’s Record

       is voluminous, including one day devoted to voir dire, then 24 witnesses for the

       State giving evidence over a period of three days, then a fourth day for argument,

       verdict, and sentencing.

             Appellate counsel has also during the past thirty days devoted his time to

       other matters in his office, including, but not limited to, the following matters:

             Work on Criminal Appeals
	  
	          Working on briefs in these cases:

            Casey Jones v. State, No. 06-15-00113-CR

            Leon Hill v. State, No. 06-15-00168-CR

            Preparing and Filing a Petition for Discretionary Review in this case:
	                                                                                          2	  
            Derek Clinton Ward v. State, PD-1573-15

            Work on Civil Appeals

            Preparing and filing a Petition for Review in:

            In the Interest of D.G., K. G., H. M. G., Children, on behalf of
            Bennie G., Docket No. 15-0919

Probate & Estate Work (All in Gregg County)

             Cause No. 2014-0317-P In re Estate of Baker: conference with counsel

             Cause No. 2015-0297-E In re Estate of Roberts: conference with counsel

             Cause No. 2015-0352-E, In re Guardianship of Tommie Johnson: interview

       ward, prepare pleadings and report, attend hearing on temporary guardianship

            Child Protective Services Work (All in Gregg County)
	  
            CPS conferences, court hearings, correspondence in the following cases:

            No. 2015-1190-CCL2, “Interest of G. O.”

             No. 2015-369-DR, “Interest of D. W. and K. W.”

            No. 2015-2162-DR, “Interest of C. Z. Y.”

            No. 2015-1171-CCL2, “Interest of C.F.”

            No. 2013-955-DR, “Interest of A. T.”

            No. 2014-2343-DR, “Interest of J. L. B.”

            No. 2014-873-DR, “Interest of J. K. V.”

	                                                                                    3	  
            No. 2014-873-DR-1, “Interest of K. V.”

            Counsel has also spent several hours in conference during each week of the

       past 30-day period with clients who have consulted with counsel on such diverse

       areas of law as collections, criminal law, probate, juvenile, and other legal matters.

            With a grant of an additional thirty days Appellate counsel plans to make

       substantial progress in further reading of the record and in the writing and research

       on the brief.

                                                IV.
	  
             There has previously been no motion filed for extension of time, or grants of

       time extended to Appellant, for the filing of Appellant's brief.

             WHEREFORE,          PREMISES        CONSIDERED,                         BRENDAN   XAVIER

DOUGLAS, Appellant, respectfully requests that this Honorable Court of Appeals

will, upon reviewing this Motion, grant the extension of time for filing

Appellant's brief as requested herein, and for such other relief to which Appellant

may be entitled.

                                                      Respectfully submitted,

                                                      LAW OFFICES OF LEW DUNN
	  
                                                      _/s/	  Lew	  	  Dunn_	  
                                                      Lew Dunn Attorney at Law
                                                      201 E. Methvin, Suite 102
                                                      P.O. Box 2226
	                                                                                                  4	  
                                                    Longview, Texas 75606
                                                    903-757-6711
                                                    FAX 903-757-6712
                                                    Texas State Bar No. 06244600
                                                    ATTORNEY FOR APPELLANT

                                CERTIFICATE OF SERVICE
	  
             I hereby certify that a true and correct copy of the above and foregoing Motion

       is being sent by electronic transmission to the office of Hon. Zan Colson Brown,

       Assistant Criminal District Attorney, Gregg County Courthouse, 101 E. Methvin

       Street, Suite 333, Longview, Texas 75601 on this 7th day of December, 2015,

       email address: zan.brown@co.gregg.tx.us.

                                                    /s/_Lew Dunn_____________
                                                    Lew Dunn
                                                    COUNSEL FOR APPELLANT




	                                                                                         5